UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: xRule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period October 1, 2012 to December 31, 2012 Date of Report (Date of earliest event reported) February 14, 2013 Commission File Number: NA Central Index Key Number: Jon Wilcox (949) 270-9777 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1)o Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i)x Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii)o REPRESENTATION AND WARRANTY INFORMATION Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure Pursuant to Rule 15Ga-1(c)(2), California Republic Funding, LLC, as the Depositor has indicated by check mark that there is no activity to report for the quarterly period ended December 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. California Republic Funding, LLC By: /s/ Jon Wilcox Name: Jon Wilcox Title: Chief Executive Officer Dated: February 14, Check if Registered Name of Originator Total Assets in ABS by Originator Assets That Were Subject of Demand Assets That Were Repurchased or Replaced Assets Pending Repurchase or Replacement (within cure period) Demand in Dispute Demand Withdrawn Demand Rejected (a) (b) (c ) (#) (d) (e) (% of principal balance) (f) (#) (g) (h) (% of principal balance) (f) (#) (j) (k) (% of principal balance) (l) (#) (m) (n) (% of principal balance) (o) (#) (p) (q) (% of principal balance) (r) (#) (s) (t) (% of principal balance) (u) (#) (v) (w) (% of principal balance) (x) California Republic Auto Receivables Trust 2012-1 (CIK 0001561326) California Republic Bank 100% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0% Total 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0%
